Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The IDS item of 9/2/21 was not provided in English.

The following is an examiner’s statement of reasons for allowance: 

Gosens ‘795’s exemplified polycarbonate-siloxanes having the required siloxane content (XT-1) has only 10 repeat units instead of the minimum of 55 now required or (XT-2) has only a 20% siloxane content and only 50 repeat units instead of the minimum 21% and 55 repeat units now required.  Although Gosens generally suggests higher values can be used, there is no discussion by Gosens regarding the complex morphologies and domain sizes claimed. It can’t be reasonably assumed that these limitations are present.
The cited examples of DeRudder ‘486 and Arawal ‘401 have only a 20% siloxane content in “A” and only 50 repeat units instead of the minimum 21% and 55 repeat units now required. Although both generally suggest higher values can be used, there is no discussion in these references regarding the complex morphologies and domain sizes claimed. It can’t be reasonably assumed that these limitations are present.

Daga ‘143 does not suggest the 21-70% siloxane content in “A” as now required.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        9/13/21